Title: To George Washington from Andrew Parks, 30 April 1796
From: Parks, Andrew
To: Washington, George


        
          Sir
          Baltimore 30th April 1796
        
        I have had the honour to receive your Letter of the 7th Instt, and pursuant thereto, I have communicated within a few days,

that I have been here; the Subject, to my friend Mr McElderry, on which I am so materially interested, for your approbation; he has written to the Secretary at War, and given him an oppinion of me, of which, I presume you have, or will, be advertis’d. Mr McElderry, has relinquished his part of the concern, in the business, I have been pursuing, which I shall conduct hereafter on my own Acct, and with industry, and his friendship, I expect will be attended with considerable advantages; this is the only amendment in my prospects, I have it in my power to acquaint you with.
        I hope I possess most of the requisites, necessary to make your Niece, happy; I have been for several Years, accustomed to Business, which has, I am persuaded, kept me clear of a temper, for vicious dispositions; my connexions, are respectable generally, inasmuch as they are people of Business, and mostly in good circumstances. I have described to your Niece, as nearly as I could, what my Situation would afford, in the style of living; which wd not be more than genteel, and comfortable, this she sais, will perfectly satisfy her, and render her happy, provided you can think it sufficient. I am Sir with infinite respect Yr very Hbl. Sert
        
          Andrew Parks
        
      